DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12 March 2021 was filed after the mailing date of the patent application on 12 March 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings, received on 12 March 2021, are acceptable for examination.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-9, 11-14, 16-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 20150264655 A1 using the provisional filing date of 14 March 2014 corresponding to U.S. Provisional Application No. 61/952,876; hereinafter referred to as “Lee”).
Regarding Claim 11, Lee discloses a user equipment (UE) in a mobile communication system, the UE comprising: 
a transceiver (¶63-64 & Fig. 5 | Application 61/952,876: Pgs. 14-19, Lee discloses a user equipment (UE) comprising a transceiver); and 
a controller (¶63-64 & Fig. 5 | Application 61/952,876: Pgs. 14-19, Lee discloses the UE further comprises a processor) configured to: 
receive, via the transceiver, power headroom report (PHR) configuration information for multiple cells (¶83-84 | Application 61/952,876: Pgs. 14-19, Lee discloses reception, by a user equipment (UE) from an eNB corresponding to a serving cell, of configuration information allowing the UE to configure at least two media access control (MAC) entities.  Lee further discloses that the configuration information includes timers and/or parameters), and 
in case that a prohibit PHR timer expires and after identifying that a pathloss of at least one activated serving cell of any MAC entity for the UE has changed more than a threshold (¶138-139 & Fig. 14 (S1405->S1407->S1409) | Application 61/952,876: Pgs. 14-19, Lee discloses a first type of event comprising (1) the prohibitPHR-Timer of the MAC entity has expired and the path loss has changed more than dl-PathlossChange dB for at least one activated Serving Cell belonging to the MAC entity): 
generate, at a first medium access control (MAC) entity for a first cell group in a first timing, a first PHR for the multiple cells containing PHR information for the first cell group and a second cell group based on the PHR configuration information for the multiple cells (¶138-139 & Fig. 14 (S1405->S1407->S1409) | Application 61/952,876: Pgs. 14-19, Lee discloses generating, at each medium access control (MAC) entity, a power headroom report (PHR) based on whether a first MAC entity was configured), and 
generate, at a second MAC entity for a second cell group in a second timing, a second PHR for the multiple cells containing PHR information for the first cell group and the second cell group based on the PHR configuration information for the multiple cells (¶138-139 & Fig. 14 (S1405->S1407->S1409) | Application 61/952,876: Pgs. 14-19, Lee discloses generating, at each medium access control (MAC) entity, a power headroom report (PHR) based on whether a second MAC entity was configured).
Regarding Claim 1, Claim 1 is rejected on the same basis as Claim 11.
Regarding Claim 12, Lee discloses the UE of claim 11.
Lee further discloses the first cell group is related to a base station controlling a primary cell (PCell) of the UE (¶72 | Application 61/952,876: Pgs. 14-19, Lee discloses that the Pcell is a member of a Master Cell Group (MCG)), and the second cell group distinct from the first cell group is related to a base station controlling a secondary cell (SCell) of the UE (¶72 | Application 61/952,876: Pgs. 14-19, Lee discloses that the Scell can be a member of either the MCG or a Secondary Cell Group (SCG)).
Regarding Claim 2, Claim 2 is rejected on the same basis as Claim 12.
Regarding Claim 13, Lee discloses the UE of claim 11.
Lee further discloses the first cell group corresponds to a master cell group (MCG) and the second cell group corresponds to a secondary cell group (SCG) (¶83| Application 61/952,876: Pgs. 14-19, Lee discloses a Master Cell Group (MCG) and a Secondary Cell Group (SCG)).
Regarding Claim 3, Claim 3 is rejected on the same basis as Claim 13.
Regarding Claim 14, Lee discloses the UE of claim 11.
Lee further discloses the first timing is determined in case that the first MAC entity for the first cell group has a resource for new uplink transmission (¶13-14, Lee further discloses that a first type trigger event, which causes generation of the PHR in each MAC, occurs when the UE has uplink resources for a new transmission to a corresponding eNB), and wherein the second timing is determined in case that the second MAC entity for the second cell group has a resource for new uplink transmission (¶13-14, Lee further discloses that a first type trigger event, which causes generation of the PHR in each MAC, occurs when the UE has uplink resources for a new transmission to a corresponding eNB).
Regarding Claim 4, Claim 4 is rejected on the same basis as Claim 14.
Regarding Claim 16, Lee discloses a base station in a mobile communication system, the base station comprising: 
a transceiver (¶63-64 & Fig. 5 | Application 61/952,876: Pgs. 14-19, Lee discloses a base station comprising a transceiver); and 
a controller (¶63-64 & Fig. 5 | Application 61/952,876: Pgs. 14-19, Lee discloses the BS further comprises a processor) configured to: 
transmit, via the transceiver, power headroom report (PHR) configuration information for multiple cells to a user equipment (UE) (¶83-84| Application 61/952,876: Pgs. 14-19, Lee discloses transmitting, by an evolved node B (eNB) to a user equipment (UE), configuration information allowing the UE to configure at least two media access control (MAC) entities.  Lee further discloses that the configuration information includes timers and/or parameters), and 
receive, via the transceiver, a first PHR and a second PHR for the multiple cells from the UE (¶138-139 & Fig. 14 (S111) | Application 61/952,876: Pgs. 14-19, Lee discloses receiving, by the eNB from the UE, a first PHR and a second PHR for a first cell group and a second cell group), wherein each of the first PHR and the second PHR for the multiple cells contains PHR information for a first cell group and a second cell group (¶119-128 & Fig. 13 | Application 61/952,876: Pgs. 14-19, Lee discloses that a PHR comprises a power headroom level and P.sub.CMAX,c for each cell), and wherein, 
in case that a prohibit PHR timer expires and after identifying that a pathloss of at least one activated serving cell of any MAC entity for the UE has changed more than a threshold (¶138-139 & Fig. 14 (S1405->S1407->S1409) | Application 61/952,876: Pgs. 14-19, Lee discloses a first type of event comprising (1) the prohibitPHR-Timer of the MAC entity has expired and the path loss has changed more than dl-PathlossChange dB for at least one activated Serving Cell belonging to the MAC entity), the first PHR for the multiple cells is generated at a first medium access control (MAC) entity for the first cell group in a first timing (¶138-139 & Fig. 14 (S1405->S1407->S1409) | Application 61/952,876: Pgs. 14-19, Lee discloses generating, at each medium access control (MAC) entity, a power headroom report (PHR) based on whether a first MAC entity was configured) and the second PHR for the multiple cells is generated at a second MAC entity for the second cell group in a second timing, based on the PHR configuration information for the multiple cells (¶138-139 & Fig. 14 (S1405->S1407->S1409) | Application 61/952,876: Pgs. 14-19, Lee discloses generating, at each medium access control (MAC) entity, a power headroom report (PHR) based on whether a second MAC entity was configured).
Regarding Claim 6, Claim 6 is rejected on the same basis as Claim 16.
Regarding Claim 17, Lee discloses the base station of claim 16.
Lee further discloses the first cell group is related to a base station controlling a primary cell (PCell) of the UE (¶72 | Application 61/952,876: Pgs. 14-19, Lee discloses that the Pcell is a member of a Master Cell Group (MCG)), and the second cell group distinct from the first cell group is related to a base station controlling a secondary cell (SCell) of the UE (¶72 | Application 61/952,876: Pgs. 14-19, Lee discloses that the Scell can be a member of either the MCG or a Secondary Cell Group (SCG)).
Regarding Claim 7, Claim 7 is rejected on the same basis as Claim 17.
Regarding Claim 18, Lee discloses the base station of claim 16.
Lee further discloses the first cell group corresponds to a master cell group (MCG) and the second cell group corresponds to a secondary cell group (SCG) (¶83| Application 61/952,876: Pgs. 14-19, Lee discloses a Master Cell Group (MCG) and a Secondary Cell Group (SCG)).
Regarding Claim 8, Claim 8 is rejected on the same basis as Claim 18.
Regarding Claim 19, Lee discloses the base station of claim 16.
Lee further discloses the first timing is determined in case that the first MAC entity for the first cell group has a resource for new uplink transmission (¶13-14, Lee further discloses that a first type trigger event, which causes generation of the PHR in each MAC, occurs when the UE has uplink resources for a new transmission to a corresponding eNB), and wherein the second timing is determined in case that the second MAC entity for the second cell group has a resource for new uplink transmission (¶13-14, Lee further discloses that a first type trigger event, which causes generation of the PHR in each MAC, occurs when the UE has uplink resources for a new transmission to a corresponding eNB).
Regarding Claim 9, Claim 9 is rejected on the same basis as Claim 19.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 10, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Yi et al. (US 20160150485 A1 using the provisional filing date of 20 December 2013 corresponding to U.S. Provisional Application No. 61/918,679; hereinafter referred to as “Yi”).
Regarding Claim 15, Lee discloses the UE of claim 11.
However, Lee does not disclose the first PHR for the multiple cells contains type 2 PH information, and wherein the type 2 PH information is determined based on a physical uplink shared channel (PUSCH) transmission output power and a physical uplink control channel (PUCCH) transmission.
Yi, a prior art reference in the same field of endeavor, teaches the first PHR for the multiple cells contains type 2 PH information (¶128 & Fig. 13 (Step S1309) & Fig. 14, Yi teaches obtaining PH2 type information), and wherein the type 2 PH information is determined based on a physical uplink shared channel (PUSCH) transmission output power and a physical uplink control channel (PUCCH) transmission (¶17 & Fig. 13 (Step S1309) & Fig. 14, Yi teaches PH2 type information indicates a power headroom level based upon the output power of the Physical Uplink Control Channel (PUCCH) and the Physical Uplink Shared Channel (PUSCH)).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Lee by requiring that the first PHR for the multiple cells contains type 2 PH information, and wherein the type 2 PH information is determined based on a physical uplink shared channel (PUSCH) transmission output power and a physical uplink control channel (PUCCH) transmission as taught by Yi because power headroom reporting is rendered more efficient by allowing the UE to report power headroom to each base station (Yi, ¶21).
Regarding Claim 5, Claim 5 is rejected on the same basis as Claim 15.
Regarding Claim 20, Lee discloses the base station of claim 16.
However, Lee does not disclose the first PHR for the multiple cells contains type 2 PH information, and wherein the type 2 PH information is determined based on a physical uplink shared channel (PUSCH) transmission output power and a physical uplink control channel (PUCCH) transmission.
Yi, a prior art reference in the same field of endeavor, teaches the first PHR for the multiple cells contains type 2 PH information (¶128 & Fig. 13 (Step S1309) & Fig. 14, Yi teaches obtaining PH2 type information), and wherein the type 2 PH information is determined based on a physical uplink shared channel (PUSCH) transmission output power and a physical uplink control channel (PUCCH) transmission (¶17 & Fig. 13 (Step S1309) & Fig. 14, Yi teaches PH2 type information indicates a power headroom level based upon the output power of the Physical Uplink Control Channel (PUCCH) and the Physical Uplink Shared Channel (PUSCH)).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Lee by requiring that the first PHR for the multiple cells contains type 2 PH information, and wherein the type 2 PH information is determined based on a physical uplink shared channel (PUSCH) transmission output power and a physical uplink control channel (PUCCH) transmission as taught by Yi because power headroom reporting is rendered more efficient by allowing the UE to report power headroom to each base station (Yi, ¶21).
Regarding Claim 10, Claim 10 is rejected on the same basis as Claim 20.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-12 of U.S. Patent No. 10952085 (hereinafter referred to as “the ‘085 Patent). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding Claim 11, Claim 7 of the '085 Patent discloses a user equipment (UE) in a mobile communication system, the UE comprising: 
a transceiver (Claim 7 of the '085 Patent discloses a user equipment comprising a transceiver); and 
a controller (Claim 7 of the '085 Patent discloses the UE further comprises a controller) configured to: 
receive, via the transceiver, power headroom report (PHR) configuration information for multiple cells (Claim 7 of the '085 Patent discloses receive, via the transceiver, power headroom report (PHR) configuration information for multiple cells), and 
in case that a prohibit PHR timer expires and after identifying that a pathloss of at least one activated serving cell of any MAC entity for the UE has changed more than a threshold: 
generate, at a first medium access control (MAC) entity for a first cell group in a first timing, a first PHR for the multiple cells containing PHR information for the first cell group and a second cell group based on the PHR configuration information for the multiple cells (Claim 7 of the '085 Patent discloses trigger, at a first medium access control (MAC) entity for a first cell group in a first timing , a first PHR for the multiple cells containing PHR information for the first cell group and the second cell group based on the PHR configuration information for the multiple cells, in case that a prohibit PHR timer expires and after identifying that a pathloss of at least one activated serving cell of any MAC entity for the UE has changed more than a threshold), and 
generate, at a second MAC entity for a second cell group in a second timing, a second PHR for the multiple cells containing PHR information for the first cell group and the second cell group based on the PHR configuration information for the multiple cells (Claim 7 of the '085 Patent discloses trigger, at a second MAC entity for a second cell group in a second timing, a first PHR for the multiple cells containing PHR information for the first cell group and the second cell group based on the PHR configuration information for the multiple cells, in case that a prohibit PHR timer expires and after identifying that a pathloss of at least one activated serving cell of any MAC entity for the UE has changed more than a threshold).
Regarding Claim 1, Claim 1 is rejected on the same basis as Claim 11.
Regarding Claim 12, Claim 7 of the '085 Patent discloses the UE of claim 11.
Claim 8 of the '085 Patent further discloses the first cell group is related to a base station controlling a primary cell (PCell) of the UE, and the second cell group distinct from the first cell group is related to a base station controlling a secondary cell (SCell) of the UE (Claim 8 of the '085 Patent discloses the first cell group is related to a base station controlling a primary cell (PCell) of the UE, and the second cell group distinct from the first cell group is related to a base station controlling a secondary cell (SCell) of the UE).
Regarding Claim 2, Claim 2 is rejected on the same basis as Claim 12.
Regarding Claim 13, Claim 7 of the '085 Patent discloses the UE of claim 11.
Claim 7 of the '085 Patent further discloses the first cell group corresponds to a master cell group (MCG) and the second cell group corresponds to a secondary cell group (SCG) (Claim 7 of the '085 Patent discloses the first cell group corresponds to a master cell group (MCG) and the second cell group corresponds to a secondary cell group (SCG)).
Regarding Claim 3, Claim 3 is rejected on the same basis as Claim 13.
Regarding Claim 14, Claim 7 of the '085 Patent discloses the UE of claim 11.
Claim 9 of the '085 Patent discloses further discloses the first timing is determined in case that the first MAC entity for the first cell group has a resource for new uplink transmission, and wherein the second timing is determined in case that the second MAC entity for the second cell group has a resource for new uplink transmission (Claim 9 of the '085 Patent discloses the PHR for the multiple cells is triggered at the first MAC entity for the first cell group in case that the first MAC entity for the first cell group has a resource for new uplink transmission, and wherein the PHR for the multiple cells is triggered at the second MAC entity for the second cell group in case that the second MAC entity for the second cell group has a resource for new uplink transmission).
Regarding Claim 4, Claim 4 is rejected on the same basis as Claim 14.
Regarding Claim 15, Claim 7 of the '085 Patent discloses the UE of claim 11.
Claim 7 of the '085 Patent further discloses the first PHR for the multiple cells contains type 2 PH information, and wherein the type 2 PH information is determined based on a physical uplink shared channel (PUSCH) transmission output power and a physical uplink control channel (PUCCH) transmission (Claim 7 of the '085 Patent discloses the first PHR for the multiple cells contains type 2 PH information, and wherein the type 2 PH information is determined based on a physical uplink shared channel (PUSCH) transmission output power and a physical uplink control channel (PUCCH) transmission output power of a corresponding cell).
Regarding Claim 5, Claim 5 is rejected on the same basis as Claim 15.
Regarding Claim 16, Claim 10 of the '085 Patent discloses a base station in a mobile communication system, the base station comprising: 
a transceiver (Claim 10 of the '085 Patent discloses a base station comprising a transceiver); and 
a controller (Claim 10 of the '085 Patent discloses a base station comprising a controller) configured to: 
transmit, via the transceiver, power headroom report (PHR) configuration information for multiple cells to a user equipment (UE) (Claim 10 of the '085 Patent discloses transmit, via the transceiver, power headroom report (PHR) configuration information for multiple cells to a user equipment (UE)), and 
receive, via the transceiver, a first PHR and a second PHR for the multiple cells from the UE (Claim 10 of the '085 Patent discloses receive, via the transceiver, a PHR for the multiple cells from the UE), wherein each of the first PHR and the second PHR for the multiple cells contains PHR information for a first cell group and a second cell group (Claim 10 of the '085 Patent discloses the PHR for the multiple cells contains PHR information for a first cell group and a second cell group), and wherein, 
in case that a prohibit PHR timer expires and after identifying that a pathloss of at least one activated serving cell of any MAC entity for the UE has changed more than a threshold, the first PHR for the multiple cells is generated at a first medium access control (MAC) entity for the first cell group in a first timing and the second PHR for the multiple cells is generated at a second MAC entity for the second cell group in a second timing, based on the PHR configuration information for the multiple cells (Claim 10 of the '085 Patent discloses the PHR for the multiple cells is triggered, at a first medium access control (MAC) entity for the first cell group in a first timing and at a second MAC entity for the second cell group in a second timing, based on the PHR configuration information for the multiple cells, in case that a prohibit PHR timer expires and after identifying that a pathloss of at least one activated serving cell of any MAC entity for the UE has changed more than a threshold, wherein the first PHR for the multiple cells is triggered, in case that a periodic PHR timer of at least one of the first MAC entity or the second MAC entity expires, wherein the first cell group corresponds to a master cell group (MCG) and the second cell group corresponds to a secondary cell group (SCG)).
Regarding Claim 6, Claim 6 is rejected on the same basis as Claim 16.
Regarding Claim 17, Claim 10 of the '085 Patent discloses the base station of claim 16.
Claim 11 of the '085 Patent further discloses the first cell group is related to a base station controlling a primary cell (PCell) of the UE, and the second cell group distinct from the first cell group is related to a base station controlling a secondary cell (SCell) of the UE (Claim 11 of the '085 Patent discloses the first cell group is related to a base station controlling a primary cell (PCell) of the UE, and the second cell group distinct from the first cell group is related to a base station controlling a secondary cell (SCell) of the UE).
Regarding Claim 7, Claim 7 is rejected on the same basis as Claim 17.
Regarding Claim 18, Claim 10 of the '085 Patent discloses the base station of claim 16.
Claim 10 of the '085 Patent further discloses the first cell group corresponds to a master cell group (MCG) and the second cell group corresponds to a secondary cell group (SCG) (Claim 10 of the '085 Patent discloses the first cell group corresponds to a master cell group (MCG) and the second cell group corresponds to a secondary cell group (SCG)).
Regarding Claim 8, Claim 8 is rejected on the same basis as Claim 18.
Regarding Claim 19, Claim 10 of the '085 Patent discloses the base station of claim 16.
Claim 10 of the '085 Patent further discloses the first timing is determined in case that the first MAC entity for the first cell group has a resource for new uplink transmission, and wherein the second timing is determined in case that the second MAC entity for the second cell group has a resource for new uplink transmission (Claim 10 of the '085 Patent discloses the PHR for the multiple cells is triggered, at a first medium access control (MAC) entity for the first cell group in a first timing and at a second MAC entity for the second cell group in a second timing).
Regarding Claim 9, Claim 9 is rejected on the same basis as Claim 19.
Regarding Claim 20, Claim 10 of the '085 Patent discloses the base station of claim 16.
Claim 10 of the '085 Patent further discloses the first PHR for the multiple cells contains type 2 PH information, and wherein the type 2 PH information is determined based on a physical uplink shared channel (PUSCH) transmission output power and a physical uplink control channel (PUCCH) transmission (Claim 10 of the '085 Patent discloses the PHR for the multiple cells contains type 2 PH information, and wherein the type 2 PH information is determined based on a physical uplink shared channel (PUSCH) transmission output power and a physical uplink control channel (PUCCH) transmission output power of a corresponding cell).
Regarding Claim 10, Claim 10 is rejected on the same basis as Claim 20.

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544. The examiner can normally be reached M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC NOWLIN/Examiner, Art Unit 2474